ORDER

PER CURIAM.
Defendant, Anthony D. Johnson, appeals from the judgment entered on a jury verdict finding him guilty of assault in the first degree, in violation of Section 565.050 RSMo (1994); armed criminal action, in violation of Section 571.015 RSMo (1994); and unlawful use of weapon, in violation of Section 571.030 RSMo (1994). The trial court found defendant to be a prior offender and sentenced him to ten years imprisonment on the assault count and five years imprisonment on each of the remaining counts, all terms to be served consecutively.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).